DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 01/07/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/24/2019 were filed before the mailing date of this Office Action.  The submission is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oofune et al. - (US2007/0193732), in view of Kim et al. - (US2015/0260436), hereinafter referred to as “Oofune” and “Kim” respectively.

Regarding Claim 1, Oofune discloses (Figures 4) a heat exchanger (100) installed on an exhaust path (exhaust gas recirculation system of a vehicle, per Paragraph 0028) of an internal combustion engine (engine of a vehicle, per Paragraph 0028) and configured to transfer heat between gas containing exhaust (exhaust gas or first fluid, per Paragraph 0028) and refrigerant (cooling water or second fluid, per Paragraph 0028), the heat exchanger comprising: 
a gas path (114, Figure 9, i.e. flow path where fins 120 are located in Figure 4) through which the gas flows (per Paragraph 0030); and 
a refrigerant path (115, Figure 9, i.e. flow path defined between the outsides of the tubes in Figure 4) through which the refrigerant flows (per Paragraph 0034).
Oofune fails to teach wherein a water-repellent portion provided with water-repellent treatment is formed at part of a portion that contacts the gas in the gas path, and a hydrophilic portion provided with hydrophilic treatment is formed at part of the portion that contacts the gas in the gas path, the part being different from the water- 
However, Kim teaches (Figures 1-2, and 4) that in a heat exchanger (100) which employ fins (120) along which a gas (air) flows (along Direction A) condensation from moisture in the air can form at the surface of the fins due to cooling of the air by a refrigerant (refrigerant inside pipes 110) which would reduce the efficiency of the heat exchanger at least in part due to the increase in pressure drop associated with the obstruction created by the condensed water attached to the surface of the fins (per Paragraph 0011), thus Kim particularly teaches wherein a water-repellent portion (122) provided with water-repellent treatment (150) is formed at part of a portion (upstream portion of the fins relative to the gas flow direction) that contacts the gas in the gas path (as shown in Figure 2, and per Paragraphs 0089-0090), and a hydrophilic portion (121) provided with hydrophilic treatment (140) is formed at part of the portion (downstream portion of the fins relative to the gas flow direction) that contacts the gas in the gas path (as shown in Figure 2, and per Paragraph 0085), the part being different from the water-repellent portion (as shown in Figures 2 & 4) for the purpose of enhancing moisture condensation drainage from the surface of the fins (per Paragraph 0074) thus ensuring efficient operation of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oofune, by employing a water-repellent portion provided with water-repellent treatment formed at part of a portion that contacts the gas in the gas path, and by employing a hydrophilic portion provided with hydrophilic treatment formed at part of the portion that contacts the gas in 
Oofune as modified would result in the part having the hydrophilic portion having a temperature lower than the temperature of the water-repellent portion while the heat exchanger is actuated (as shown in Oofune’s Figures 1 & 4, hot exhaust gas enters the gas path from gas inlet 151 while at the same time cold refrigerant enters the refrigerant path from refrigerant inlets 113a, heat exchange occurs between the gas and the refrigerant thus cooled exhaust gas exits the gas path via gas outlet 152 while heated refrigerant exits the refrigerant path via outlet 113b as to cool the gas, therefore the downstream surface of the fins would have a lower temperature due to the fact that the gas has been cooled relative to the hot gas at the inlet or at the upstream part of the fins which would mean that the hydrophilic part coated on the downstream portion of the fins would have a lower temperature than the upstream part of the fins coated with the hydrophobic coating).
Regarding Claim 2, Oofune as modified teaches the heat exchanger according to claim 1 and further teaches wherein the water-repellent portion is positioned upstream of the hydrophilic portion in flow of the gas through the gas path (as set forth in claim 1 above).
Regarding Claim 4, Oofune as modified teaches the heat exchanger according to claim 1 and further teaches (Oofune’s Figure 4) a heat-releasing fin (120) disposed (as shown in Oofune’s Figure 4), wherein the water-repellent portion and the hydrophilic portion are formed at parts different from each other on a surface of the fin (as set forth in claim 1 above).
Regarding Claim 5, Oofune as modified teaches the heat exchanger according to claim 1 and further teaches wherein the water-repellent portion and the hydrophilic portion are formed at parts (parts of fins 120) different from each other on an inner wall surface (surface of the fins) of the gas path (as set forth in claim 1 above).
Regarding Claim 7, Oofune as modified teaches the heat exchanger according to claim 1 and further teaches wherein the water-repellent portion is formed at a part (upstream part of the fins of the gas path, as set forth in claim 1 above) at which the gas path is estimated to have a surface temperature (inherent surface temperature of the upstream portion of the fins during operation of the heat exchanger) equal to or higher (at least equal) than a reference temperature (inherent inlet temperature of the exhaust gas) during an operation after the internal combustion engine on which the heat exchanger is mounted is warmed up (as set forth in claim 1 above).
Regarding Claim 8, Oofune as modified teaches the heat exchanger according to claim 1 and further teaches wherein the hydrophilic portion is formed at a part (downstream part of the fins of the gas path, as set forth in claim 1 above) at which the gas path is estimated to have a surface temperature (inherent surface temperature of the upstream portion of the fins during operation of the heat exchanger) lower than a reference temperature (inherent inlet temperature of the exhaust gas) during an operation after the internal combustion engine on which the heat exchanger is mounted is warmed up (as set forth in claim 1 above).

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement for the indication of allowable subject matter:
The prior art does not anticipate nor render obvious the combination set forth in dependent claims 3 and 6, and specifically does not show “wherein the water-repellent portion is positioned downstream of the hydrophilic portion in flow of the refrigerant through the refrigerant path” as to claim 3 and “the other pipes being different from the pipes on which the water-repellent portion is formed” as to claim 6. The closest prior art of record is Oofune as modified in claim 1 above. However, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the aforementioned limitations in combination with other claimed features. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in dependent claims 3 and 6.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sakitani et al. - (US 4434844 A) - 19840306, teaches a cross-fin coil type heat exchanger.
Tholen - (US 4660532 A) - 19870428, teaches a supercharged internal combustion engine with heat exchanger for the combustion air.
Charlton et al. - (US 5732688 A) - 19980331, teaches a system for controlling recirculated exhaust gas temperature in an internal combustion engine.
Paas - (US 5785030 A) - 19980728, teaches an exhaust gas recirculation in internal combustion engines.
Banzhaf et al. - (US 6269870 B1) - 20010807, teaches an exhaust heat exchanger.
Strahle et al. - (US 6360532 B1) - 20020326, teaches an exhaust gas heat exchange system for an internal combustion engine.
Hayashi et al. - (US 20020074105 A1) - 20020620, teaches a heat exchanger.
Shibagaki et al. - (US 20030010480 A1) - 20030116, teaches an exhaust gas heat exchanger.
Hayashi et al. - (US 20030010479 A1) - 20030116
Hayashi et al. - (US 6595274 B2) - 20030722, teaches an exhaust gas heat exchanger.
Ko et al. - (US 20040035561 A1) - 20040226, teaches a heat exchanger.
Emrich et al. - (US 20060011333 A1) - 20060119, teaches a stacked plate heat exchanger.
Sakakibara et al. - (US 7055586 B2) - 20060606, teaches a multitubular heat exchanger.
Martin et al. - (US 20060219394 A1) - 20061005, teaches a stacked-tube heat exchanger.
Hendrix et al. - (US 7571718 B2) - 20090811, teaches a device for exchanging heat.
Nakamura - (US 7806170 B2) - 20101005, teaches a heat exchanger.
Nakamura - (US 7857039 B2) - 20101228, teaches a heat exchanger.
Ohfune et al. - (US 7984753 B2) - 20110726, teaches a heat exchanger.
Ma et al. - (US 20130133871 A1) - 20130530, teaches a multiple thermal circuit heat spreader.
Chauhan et al. - (US 20130168050 A1) - 20130704, teaches a heat exchange assembly and methods of assembling same.
Lee et al. - (US 20130240176 A1) - 20130919, teaches a heat pump.
Ikeda - (US 8708036 B2) - 20140429
Gaensler et al. - (US 8720199 B2) - 20140513, teaches a heat exchanger, exhaust gas recirculation system, charge air supply system, and use of the heat exchanger.
Kim et al. - (US 20140366568 A1) - 20141218, teaches a heat exchanger and outdoor unit for air-conditioner having the same.
Hayashita - (US 20170292433 A1) - 20171012, teaches a control system of exhaust sensor.
Kikuchi - (US 20170306894 A1) - 20171026, teaches an internal combustion engine.
Coleman - (US 9804607 B1) - 20171031, teaches a fluid transfer systems, devices, components, and methods of manufacture.
Kim - (US 9938936 B2) - 20180410, teaches an egr cooler having body shell integrated with end tank part.
Ehegartner et al. - (US 20180274868 A1) - 20180927, teaches a heat transfer tube, air-heated evaporator and method for producing a heat transfer tube.
Sung et al. - (US 20180283526 A1) - 20181004, teaches a coolant system pressure drop reduction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JOEL M ATTEY/Primary Examiner, Art Unit 3763